

116 HR 6325 IH: Supporting Charitable Institutions Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6325IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Pappas introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo allow a tax credit for certain coronavirus-related charitable contributions for taxable year 2020.1.Short titleThis Act may be cited as the Supporting Charitable Institutions Act of 2020.2.Credit for coronavirus-related charitable contributions(a)In generalIn the case of an individual who elects the application of this section, there shall be allowed as a credit against the tax imposed by chapter 1 of the Internal Revenue Code of 1986 for the first taxable year ending on or after December 31, 2020, an amount equal to 24 percent of so much of the qualified contributions made by the individual as does not exceed—(1)$8,000, in the case of a joint return;(2)$6,000, in the case of a head of household (as defined in section 2(b) of the Internal Revenue Code of 1986); and(3)$4,000, in any other case.(b)Qualified contributions(1)In generalFor purposes of this section, the term qualified contributions means the charitable contributions (as defined in section 170(c) of the Internal Revenue Code of 1986) made by an individual which are paid—(A)in cash;(B)during calendar year 2020;(C)to an organization described in section 170(b)(1)(A) of such Code; and(D)for relief efforts connected to the SARS–CoV–2 or coronavirus disease 2019 (abbreviated as COVID–19) outbreak in the United States.(2)Contemporaneous written acknowledgementSuch term shall not include any contribution unless the taxpayer obtains from such organization contemporaneous written acknowledgment (within the meaning of section 170(f)(8) of such Code) that such contribution was used (or is to be used) for relief efforts described in paragraph (1)(D).(3)ExceptionSuch term shall not include a contribution by a donor if the contribution is—(A)to an organization described in section 509(a)(3) of the Internal Revenue Code of 1986; or (B)for the establishment of a new, or maintenance of an existing, donor advised fund (as defined in section 4966(d)(2) of such Code).(c)Credit rules(1)Credit treated as nonrefundable personal creditThe credit under this section shall be treated as a credit allowed under subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986.(2)Carryforwards of unused creditIf the credit allowable under subsection (a) for the taxable year exceeds the limitation imposed by section 26(a) of such Code for such taxable year, reduced by the sum of the credits allowable under such subpart A (other than this section), such excess shall be treated as excess charitable contributions for such year for purposes of section 170 of such Code and carried forward according to the rules of section 170(d)(1) of such Code.(3)Coordination with deduction for charitable contributionsExcept as provided in paragraph (2), any qualified contribution with respect to which a credit is allowed under subsection (a) shall not be treated as a charitable contribution for purposes of the deduction determined under section 170 of the Internal Revenue Code of 1986.